The Opinion of this Court was as follows: — No case has been adduced, nor can the court in all their researches find one, where it has been adjudged, that the creating a trust upon personal estate, or in other words, a devise oí personal estate alone, for the payment of debts, has revived a debt that was barred by the statute of limitations ; and the note in 3 Pr. Wms. 89, shows that none such does exist: and all the cases adduced is where real estate has been subjected by the devise for that purpose. Even in some of those cases it appears that the judges doubted the propriety of the rule ; as it was a construction in effectto contravene an express act of parliament. But further, it is laid down that wherever real estate has been affected by such stale debts, it is only in plain and clear cases, and not to be charged in so loose a manner as this is, which depends upon a long Unliquidated account, supported by parol evidence ; and when it appears there was contrariety in the testimony. This court is therefore of opinion the inferior ■Court erred in giving judgment for the plaintiff on the special verdict.
Judgment reversed.